Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 7/27/20, is a division of 16081791, filed on 8/31/18. 16081791 is a national stage entry of PCT/US2017/020477, International Filing Date: 03/02/2017. PCT/US2017/020477 Claims Priority from Provisional Application 62303960, filed 03/04/2016. 

Status of Claims and Response to Restriction Requirement
Claims 13-21 and 27-59 are pending as of the response filed on 3/28/22. Claims 1-12 and 22-26 have been canceled, and claims 50-59 have been newly added. 
Applicant’s election of a compound of formula V, wherein X is NO2, Y=methyl, Z=methyl, the solid and dotted lines represent a double bond on the left side of the structure, and a single bond on the right side of the structure; m=2; and n=1; and renal disease as the species of disease to be treated in the reply filed on 3/28/22 is acknowledged: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicants submit claims 13-21 and 50-58 encompass the elected species. 
The elected species of compound has been found to be free of the prior art for treating renal disease. Therefore, search and examination were expanded to the treatment of renal disease with another species of compound encompassed by the claims, tricarballylic acid (a dicarboxylic acid with an electron withdrawing group); compounds of formulas I-X; and an additional compound, trans-aconitic acid (a dicarboxylic acid with an electron withdrawing group) for treating an inflammatory disease, in accordance with MPEP 803.02, with the understanding that examination was not extended to the full scope of the claimed species. 
Claims 13-21 and 27-59 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites “inflammatory disease” which is the broader limitation, as well as “inflammatory gastrointestinal disease” and “inflammatory bowel disease”, which are the narrower limitations. Additionally, the claim recites “renal disease” which is the broad limitation, as well as “kidney failure”, “ischemic kidney injury”, “acute kidney injury”, “chronic kidney injury”, “chronic kidney disease”, “diabetic nephropathy”, and “kidney fibrosis”, which are the narrower limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the sake of providing compact prosecution, the claim was examined with regards to the broad limitations, e.g., “inflammatory disease”, and “renal disease”. 


Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et. al., US 20150104531 A1 (publ. 4/16/2015, filed on 10/13/2014).
The claims are drawn to treating an inflammatory disease comprising administering a therapeutically effective amount of a dicarboxylic acid compound containing an electron withdrawing group, trans-aconitic acid. 
Chen discloses methods of treating diseases associated with PDE7 by administering one or more trans-aconitic acid compounds (title & abstract; para [0008]). Chen discloses treatment of an inflammatory disease in a subject in need thereof comprising administering an effective amount of a composition comprising trans-aconitic acid and a pharmaceutically acceptable carrier (para [0013-0014], [0021-0023], [0046], [0085]; p. 6, claims 1 & 12-15) : 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Trans-aconitic acid is a dicarboxylic acid containing an electron withdrawing group, -COOH. Chen further discloses administering the composition parenterally, orally, or buccally (para [0041]). Chen therefore anticipates the claims. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et. al., US 20150104531 A1 (publ. 4/16/2015, filed on 10/13/2014), as applied to claims 13-14 and 19-20 as discussed previously.
The claims are drawn to a method of treating an inflammatory disease comprising administering an effective amount of a dicarboxylic acid compound containing an electron withdrawing group, trans-aconitic acid, wherein the therapeutically effective amount is within the ranges recited by instant claims 15-18, and the compound is administered once a day.
Chen discloses as discussed previously; furthermore, Chen teaches the typical daily dosage of trans-aconitic acid ranges from about 0.1 µg/kg to 100 mg/kg of body weight or more, depending on factors such as the physical condition, weight, size, and gender of the patient, which can be addressed by routine experimentation (para [0044], [0050]). As Chen teaches daily administration, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have administered trans-aconitic acid in a therapeutically effective amount once daily to treat an inflammatory disease, with a reasonable expectation of success. Additionally, as Chen teaches a wide dosage range, and further teaches the dosage can be readily adjusted by a person of ordinary skill in the art by routine experimentation, it would have been prima facie obvious to have arrived at the effective amounts recited by claims 15-18, by routine experimentation, before the effective filing date of the claims, in the absence of any evidence indicating the criticality of the claimed amounts. See MPEP 2144.05(II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


Claim(s) 13-14, 19-20, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimer et. al., US 20150216825 A1 (publ. 8/6/2015).
The claims are drawn to treating the elected disease, renal disease, comprising administering a therapeutically effective amount of a dicarboxylic acid compound containing an electron withdrawing group, tricarballylic acid. 
Rimer teaches a method for inhibiting calcium oxalate crystal growth, and treating kidney stone disorder comprising administering a therapeutically effective amount of a composition that comprises at least one citrate derivative of an organic acid and a pharmaceutical carrier (title & abstract; para [0007]). Rimer teaches kidney stone disease as a common disorder, as approximately 10-15% of the US population will have a kidney stone during their lifetime (para [0034]). Rimer teaches calcium oxalate as the most common constituent of urinary calculi and large crystals of this salt are often found in the urine of patients with recurrent kidney stones; while current treatments of kidney stones include altering water intake and diet, as well as drugs such as hydrochlorothiazide, sodium potassium phosphate, potassium citrate, and allopurinol, these treatments don’t prevent stone recurrence and can be associated with significant adverse effects (para [0003]). Rimer teaches an embodiment wherein the citrate derivative of an organic acid is tricarballylic acid (fig. 12; para [0004], [0038], [0041]; p. 8, claims 16-18 and 22): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Rimer teaches a specific embodiment of treating kidney stone disorder comprising administering to a subject in need thereof a therapeutically effective amount of a composition previously described (para [0043]). Rimer teaches routes of administration of the composition to include oral, dermal, by inhalation, injection, or intravenously, as well as other delivery routes (para [0052]). The claimed method of treating the renal disease, kidney stone disorder, comprising administering to a subject in need thereof a therapeutically effective amount of a composition comprising a dicarboxylic acid containing an electron withdrawing group, tricarballylic acid, would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims, and one of ordinary skill in the art would have also had a reasonable expectation of success in arriving at the claimed method, in view of Rimer. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-21 and 27-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10751310 B2 (formerly 16081791). The claims of the instant application are drawn to a method of treating a disease comprising administering a therapeutically effective amount of a compound selected from a compound of formula I, formula II, formula III, formula IV, formula V, formula VI, formula VII, formula VIII, IX, or X: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. 
The claims of US ‘310 are drawn to dicarboxylic acid compounds of the following chemical formulas, and compositions comprising these compounds:  
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
; 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
; 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
; 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

The compounds administered in the instantly claimed method are included within the claims of US ‘310; the compounds of claim 1 of US ‘310 are included within formula (III) of the instant claims, the compounds of claim 2 of US ‘310 are included within formula (VII) of the instant claims, the compounds of claim 3 of US ‘310 are included within formula IX of the instant claims, and claim 4 of US ‘310 recites compounds of formula IX. Formula V of instant claim 13 also overlaps structurally with the compounds of claim 2 of US ‘310, particularly when the 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
bond on the left side of -X represents a single bond, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
represents a double bond on the right side of -X; and m and n are each between 2-10 in claim 2 of US ‘310. Claims 5-8 of US ‘310 also recite amounts of the compounds from 25-450 mg., from 100-300 mg., from 100-200 mg., and about 150 mg., respectively, which are also included within instant claims 15-18. The claims of US ‘310 are not patentably distinct from the instantly claimed method because the compounds claimed in US ‘310, and pharmaceutical compositions are required to practice the instantly claimed method of treatment. 
The examiner notes that although this application was filed as a division of 16081791, now US ‘310, the restriction between compounds and methods of treatment was withdrawn during prosecution of 16081791 (see notice of allowance mailed on 4/15/20 for 16081791). Therefore, the prohibition against double patenting that would usually apply to division applications doesn’t apply here; see MPEP 804.01. 


Information Disclosure Statements
The IDS filed on 7/27/20, 10/21/20, 2/16/21, and 6/21/22 have been considered. 

Conclusion
Claims 13-21 and 27-59 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627